Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 5-6 and 13-16 are objected to because of the following informalities:  
Regarding claim 2, in line 4, “…between the adjacent fin bodies.” should read --…between adjacent fin bodies.--.
Regarding claim 5, in line 4, “…an unfolded area of the flange 120 is represented by S, and an unfolded height of the flange is represented by H, 0.1 ≤ S/CH1 ≤ 0.9.” should read --…an unfolded area of the flange is represented by S, and an unfolded height of the flange is represented by H, wherein 0.1 ≤ S/CH1 ≤ 0.9.--.
Regarding claim 6, in line 2, “…widths the plurality of second sub-flanges at a middle positions in a height…” should read --…widths of the plurality of second sub-flanges at a middle positions of in a height…--
Appropriate correction is required.
Regarding claims 13-16, in line 1 of all, “the fine…” should read –the fin…--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12, 14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhinyua (CN 205718622U, machine translation attached) in view of Mitchel et al. (US 2005/0155750, herein “Mitchel”).
Regarding claim 1, Zhiyuan discloses: 
a heat exchanger [par. 0002], comprising:
a fin (11) comprising a fin body (11) and a flange (13 plus 14) (figs. 1-4), 

the flange (13 plus 14) being arranged on the fin body (11) and surrounding the heat exchange tube hole (12) (fig. 1); and
a heat exchange tube passing through the heat exchange tube hole (12) and connected to the flange (13 plus 14) (fig. 1) [par. 0034],
wherein the flange (13 plus 14) comprises a first sub-flange (13) and a plurality of second sub- flanges (14) (figs. 1-2), 
the first sub-flange (13) is connected to the fin body (11) (fig. 1) and extends to form a structure in a shape of a closed loop along a circumferential direction of the heat exchange tube hole (12) (figs. 1-2), 
the plurality of the second sub-flanges (14) are connected to the first sub-flange (13) and spaced apart from one another along a circumferential direction of the first sub-flange (13) (figs. 1-2), 
each second sub-flange (14) comprises a multiple-straight-line portion (the straight-line portions of the shape of the second sub-flanges 14 at the folding sheet 16) (figs. 1 and 4), 
a height of the second sub-flange (14) being referred as to a projection height of the second sub-flange (14) in an axial direction with respect to the heat exchange tube (tube that passes through the hole 12).
Zhiyuan does not disclose:
a height of the first sub-flange (13) being less than the height of the second sub-flange (14).
However, the height of the first sub-flange is considered to be an obvious design choice, wherein one of ordinary skill in the art, before the effective filing date of the claimed invention, would design or size the first sub-flange having a height to provide an improved thermal and structural bond of the tubes and fins. Mitchel, for instance, also directed to a heat exchanger (10) comprising a fin (12) and a flange (40) (figs. 1 and 4), the fin (12) provided with a heat exchange tube hole (16), the flange (40) surrounding the tube hole (16) (figs. 1 and 4), and the flange (40) comprising a first sub-flange (44) and a plurality of second sub-flanges (formed by walls 46 and 48) (fig. 4) teaches that the first sub-flange (44) may extend to a point approximately 0.02” from the underside of the fin (12) [par. 0024] for the purpose of providing a 
Therefore, it would have been an obvious matter of design choice to one of skill in the art, before the effective filing date of the claimed invention, to have a height of the first sub-flange being less than the height of the second sub-flange to provide an improved thermal and structural bond of the tubes and fins. Furthermore, applicant has not disclosed any criticality on sizing the height of the first sub-flange and it appears to be a height preference.
Regarding claim 2, Zhiyuan discloses: 
a plurality of fins (11) being provided, 
fin bodies of adjacent fins (11) being arranged along a thickness direction of the fin bodies (it is well known in the art that, in the case of Zhiyuan, the fin adjacent to the fin shown in figure 1 would be abutting folding sheet 16 in a stacked direction) (see Mitchel figure 1, for instance), and 
a height h of the first sub-flange (13) being greater than a thickness t of the fin body (11) (clearly seen in fig. 1) and less than a spacing H between the adjacent fin bodies (11) (clearly seen in figure 1, where adjacent fins 11 would be separated by the total height of the flange -13 plus 14- ).
Regarding claim 3, Zhiyuan discloses: 
a height h of the first sub-flange (13) being greater than or equal to twice a thickness t of the fin body (11) (clearly seen in fig. 1).
Regarding claim 4, Zhiyuan discloses: 
a height h of the first sub-flange (13) being less than or equal to ten times the thickness of the fin body (11) (clearly seen in fig. 1).
Regarding claim 9, Zhiyua discloses: 
a width of the second sub-flange (14) is gradually reduced in a direction away from the first sub-flange (13) (clearly seen in fig. 2).
Regarding claim 10, Zhiyua discloses: 
the second sub-flange (14) being bent outwards into a polyline structure along a radial direction of the flange (13 plus 14) (the polyline structure of the shape of the second sub-flanges 14 at the folding sheet 16) (figs. 1 and 4).
Regarding claim 11, the recitation "the heat exchange tube being welded to the flange" is considered to be a product by process limitation (emphasis added).  MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by Zhiyuan is the same as or makes the product claimed obvious, meeting this limitation of the claim. 
Regarding claim 12, Zhiyuan discloses: 
a fin (11) (figs. 1-4), comprising:
a fin body (11) provided with a heat exchange tube hole (12) (fig. 1);
a flange (13 plus 14) provided on the fin body (11) and comprising a first sub-flange (13) and a plurality of second sub-flanges (14) (fig. 1), 
the first sub-flange (13) being connected to the fin body (11) and extending to form a structure in a shape of a closed loop along a circumferential direction of the heat exchange tube hole (12) (figs. 1-2), 
the plurality of the second sub-flanges (14) being connected to the first sub-flange (13) and spaced apart from one another along a circumferential direction of the first sub-flange (13) (figs. 1-2). 
Zhiyuan does not disclose:
a height of the first sub-flange (13) being less than the height of the second sub-flange (14).
However, the height of the first sub-flange is considered to be an obvious design choice, wherein one of ordinary skill in the art, before the effective filing date of the claimed invention, would design or size the first sub-flange having a height to provide an improved thermal and structural bond of the tubes and fins. Mitchel, for instance, also directed to a heat exchanger (10) comprising a fin (12) and a flange (40) (figs. 1 and 4), the fin (12) provided with a heat exchange tube hole (16), the flange (40) surrounding the tube hole (16) (figs. 1 and 4), and the flange (40) comprising a first sub-flange (44) and a plurality of second sub-flanges (formed by walls 46 and 48) (fig. 4) teaches that the first sub-flange (44) may extend to a point approximately 0.02” from the underside of the fin (12) [par. 0024] for the purpose of providing a first sub-flange (fin collar) having a shape that enhances flux application and improves thermal and structural bond [par. 0005].
Therefore, it would have been an obvious matter of design choice to one of skill in the art, before the effective filing date of the claimed invention, to have a height of the first sub-flange being less than the height of the second sub-flange to provide an improved thermal and structural bond of the tubes and fins. Furthermore, applicant has not disclosed any criticality on sizing the height of the first sub-flange and it appears to be a height preference.
Regarding claim 14, Zhiyuan discloses: 
a height h of the first sub-flange (13) being greater than or equal to twice a thickness t of the fin body (11) (clearly seen in fig. 1).
Regarding claim 16, Zhiyua discloses: 
the second sub-flange (14) being bent outwards into a polyline structure along a radial direction of the flange (13 plus 14) (the polyline structure of the shape of the second sub-flanges 14 at the folding sheet 16) (figs. 1 and 4).
Regarding claim 18, Zhiyuan discloses: 
a height h of the first sub-flange (13) being greater than or equal to twice a thickness t of the fin body (11) (clearly seen in fig. 1).
Regarding claim 19, Zhiyuan discloses: 
a height h of the first sub-flange (13) being less than or equal to ten times the thickness of the fin body (11) (clearly seen in fig. 1).
Regarding claim 20, Zhiyuan discloses: 
a heat exchanger [par. 0002], comprising:
a fin (11) comprising a fin body (11) provided with a heat exchange tube hole (12) and a flange (13 plus 14) extending from an inner wall defining the heat exchange tube hole (12) (figs. 1-4); and
a heat exchange tube passing through the heat exchange tube hole (12) and connected to the flange (13 plus 14) [par. 0034],
wherein the flange (13 plus 14) comprises a first sub-flange (13) and a plurality of second sub- flanges (14) (fig. 1), 
the first sub-flange (13) is in a shape of a closed loop surrounding a full circumference of the heat exchange tube hole (12) (figs. 1-2), 
the plurality of second sub-flanges (14) extends from the first sub-flange (13) and are spaced apart from one another along a circumferential direction of the first sub-flange (13) (figs. 1-2), 
each second sub-flange (14) comprises a multiple-straight-line portion (the straight-line portions of the shape of the second sub-flanges 14 at the folding sheet 16) (figs. 1 and 4), 
a height of the second sub-flange (14) being referred as to a projection height of the second sub-flange (14) in an axial direction with respect to the heat exchange tube (tube that passes through the hole 12).
Zhiyuan does not disclose:
a height of the first sub-flange (13) being less than the height of the second sub-flange (14).
However, the height of the first sub-flange is considered to be an obvious design choice, wherein one of ordinary skill in the art, before the effective filing date of the claimed invention, would design or size the first sub-flange having a height to provide an improved thermal and structural bond of the tubes and fins. Mitchel, for instance, also directed to a heat exchanger (10) comprising a fin (12) and a flange (40) (figs. 1 and 4), the fin (12) provided with a heat exchange tube hole (16), the flange (40) surrounding the tube hole (16) (figs. 1 and 4), and the flange (40) comprising a first sub-flange (44) and a plurality of second sub-flanges (formed by walls 46 and 48) (fig. 4) teaches that the first sub-flange (44) may extend to a point approximately 0.02” from the underside of the fin (12) [par. 0024] for the purpose of providing a first sub-flange (fin collar) having a shape that enhances flux application and improves thermal and structural bond [par. 0005].
Therefore, it would have been an obvious matter of design choice to one of skill in the art, before the effective filing date of the claimed invention, to have a height of the first sub-flange being less than the height of the second sub-flange to provide an improved thermal and structural bond of the tubes and fins. Furthermore, applicant has not disclosed any criticality on sizing the height of the first sub-flange and it appears to be a height preference.

Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2017/0248370, herein “Nakamura”) in view of Mitchel et al. (US 2005/0155750, herein “Mitchel”).
Regarding claim 1, Nakamura discloses: 
a heat exchanger (4) [par. 0001], comprising:
a fin (3) comprising a fin body (3) and a flange (5 plus 6) (figs. 1, 3 and 7), 
the fin body (3) being provided with a heat exchange tube hole (2) (figs. 1 and 3), and 
the flange (5 plus 6) being arranged on the fin body (3) and surrounding the heat exchange tube hole (2) (figs. 1, 3 and 7); and
a heat exchange tube (1) passing through the heat exchange tube hole (2) and connected to the flange (5 plus 6) (fig. 1) [par. 0053, lines 1-5],
wherein the flange (5 plus 6) comprises a first sub-flange (5) and a plurality of second sub- flanges (6) (figs. 3 and 7), 
the first sub-flange (5) is connected to the fin body (3) (fig. 3) and extends to form a structure in a shape of a closed loop along a circumferential direction of the heat exchange tube hole (2) (figs. 1 and 3), 
the plurality of the second sub-flanges (6) are connected to the first sub-flange (5) and spaced apart from one another along a circumferential direction of the first sub-flange (5) (clearly seen in figure 7 as applies to figure 3, where second sub-flanges 6 are spaced apart from one another and where, in figure 3, first sub-flange 5 is perpendicular to fin body 3),
each second sub-flange (6) comprises a multiple-straight-line portion (the straight-line portions of the shape of the second sub-flanges 6 seen in figure 7), 
a height of the second sub-flange (6) being referred as to a projection height of the second sub-flange (6) in an axial direction with respect to the heat exchange tube (1).
Nakamura does not disclose:
a height of the first sub-flange (5) being less than the height of the second sub-flange (6).
However, the height of the first sub-flange is considered to be an obvious design choice, wherein one of ordinary skill in the art, before the effective filing date of the claimed invention, would design or size the first sub-flange having a height to provide an improved thermal and structural bond of the tubes and fins. Mitchel, for instance, also directed to a heat exchanger (10) comprising a fin (12) and a flange (40) (figs. 1 and 4), the fin (12) provided with a heat exchange tube hole (16), the flange (40) surrounding the tube hole (16) (figs. 1 and 4), and the flange (40) comprising a first sub-flange (44) and a plurality of second sub-flanges (formed by walls 46 and 48) (fig. 4) teaches that the first sub-flange (44) may extend to a point approximately 0.02” from the underside of the fin (12) [par. 0024] for the purpose of providing a first sub-flange (fin collar) having a shape that enhances flux application and improves thermal and structural bond [par. 0005].
Therefore, it would have been an obvious matter of design choice to one of skill in the art, before the effective filing date of the claimed invention, to have a height of the first sub-flange being less than the height of the second sub-flange to provide an improved thermal and structural bond of the tubes and fins. Furthermore, applicant has not disclosed any criticality on sizing the height of the first sub-flange and it appears to be a height preference.
Regarding claim 17, Nakamura discloses: 
the multiple-straight-line portion (the portions of sub-flanges 6) further comprising at least one portion (6b) forming and angle (θ) with the first sub-flange (5) in the axial direction with respect to the heat exchange tube (1) (fig. 3), but does not disclose the portion (6b) being in parallel with the first sub-flange in the axial direction with respect to the heat exchange tube.
However, Nakamura discloses the multiple-straight-line portion (the portions of sub-flanges 6) further comprising at least one portion (6b) forming and angle (θ) with the first sub-flange (5) in the axial direction with respect to the heat exchange tube (1) (fig. 3) and also discloses the angle (θ) being in the range 0 degrees < θ < 90 degrees in order to optimize heat transfer by facilitating bridging of water formed by condensation from moisture produced in air when using the heat exchanger (4) as an evaporator. 
Therefore, the portion (6b) being in parallel with the first sub-flange (5) in the axial direction with respect to the heat exchange tube (1) is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that having the optimal angle between the portion (6b) of the second sub-flange (6) and the first sub-flange (5), heat transfer is optimized. Therefore, since the general conditions of the claim, i.e. that the multiple-straight-line portion (the portions of sub-flanges 6) comprises at least one portion (6b) forming and angle (θ) with the first sub-flange (5) in the axial direction with respect to the heat exchange tube (1), were disclosed in the prior art by Nakamura, it is not inventive to discover the optimum workable range by routine experimentation. Furthermore, applicant has not disclosed any criticality on arranging the at least one portion of the second sub-flange in parallel with the first sub-flange and it appears to be an arrangement preference.

Allowable Subject Matter
Claims 5-8, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/LEN TRAN/             Supervisory Patent Examiner, Art Unit 3763